Title: To James Madison from William Duane, 3 May 1809
From: Duane, William
To: Madison, James


Respected SirPhila. May 3d, 1809
Public motives, such as I conceive calculated to render service to the interests and honor of your administration, induce me to take the liberty of addressing you. The unhappy conflict which has arisen out of the case of Olmstead is now quieted so far as the law and the parties in that case are invol⟨ved⟩. The Militia men who under a blind opinion of obedience to their superiors have trespassed, are now imprisoned Gen. Bright to 3 months and eight others to 1 month each—the former to pay 200 and each of the latter 50 dollars fine.
Bright is a plain man of no cultivation; bred to the sea & rough as that element—he however served as a lieutenant in the military during the Revolution, and was a prisoner on board the floating dungeons at N. York, from which he made his escape by stratagem. He was once wealthy, but has been ruined by a partner of the name of Deihl, and is now in very indifferent circumstances; he is a truly honest man, but what is very common with such men, very liable to be imposed upon by knaves, such was his misfortune in the recent case, an involvement which is to be attributed wholly to the intrigues of Chas Smith son of the late Parton Smith, who having considerable landed property in arr⟨ea⟩r to the state, has labored with too much success to embroil the state, so as to produce such a change as may afford him means to avoid paying what he owes, amounting as I am told to 60,000 dollars. This man operating upon the want of understanding of Mr Snyder and the intriguing character of Mr Boileau, Secretary of the Commonwealth, a man super[fi]cial in every respect, but cunning and in that quality proficient even to profligacy; Laycock a member of assembly who is endeavoring to raise up a spirit of resistance on the questions long agitated concerning Appeals in Land causes; and Findley the state treasurer, a man more capable than any of the rest, but more close and insidious in his plans; these men are the real authors of the mischief; and it is this little junta who called in Smith, as a legal aid, because they had no man of legal education or of correct legal judgment amongst them; and who resorted to him under the expectation of being served in their views; he was to be rewarded with a seat on the Bench for his services; but the bubble burst, and both parties are disappointed; Smith is not a Judge, and the case of Olmstead has Established a precedent fatal to their projects.
My conception of the case as it now stands, is that as the law is satisfied, the clemency of the Executive promptly interposed, would have the effect of frustrating the malignant purposes of those who are already seeking to engender feuds and divisions out of this case. My sole object in addressing you is to this end; and the Government would derive here much credit for a timely termination of the imprisonment of those citizens; it would be more decisive in such a case, if the act of release were communicated thro’ some well known and avowed friend of your administration rather than thro’ the formal channel of the law department; since we already look forward to guard against the effects of these events, on the political affairs of the state in three and four years hence. All the men are married men with families, excepting one only.
I trust, Sir, that the motives of this address will find with you a kind reception, and excuse me for the liberty of making it. I have the honor to be with respect your obet Set
Wm Duane
I do not write under the expectation of an answer—my wish is to submit my ideas on the case to your judgment with fairness—and I make no doubt that you will decide as shall be in your judgment most conducive to the public interests.
